Citation Nr: 0023854	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to service connection for chloracne, as 
secondary to Agent Orange exposure.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had service from August 1966 to September 1969, 
with service in Vietnam.

In November 1981 RO granted service connection for eczema 
with history of Athlete's feet.  In October 1991, the veteran 
maintained that he had chloracne as secondary to in-service 
Agent Orange exposure.  In March 1994, service connection for 
chloracne was denied.  The veteran perfected an appeal from 
the March 1994 determination. 

Regarding PTSD, in a May 1993 confirmed rating action, the RO 
continued the assigned 30 percent rating.  The veteran 
disagreed with that determination in June 1993, but a 
statement of the case was not issued to him.  In March 1994, 
the 30 percent evaluation was increased to 50 percent, 
effective from November 30, 1992.  The veteran again 
expressed disagreement.  A statement of the case was issued 
in February 1995 and the veteran thereafter perfected the 
appeal.

The veteran has indicated that he wants to pursue a claim of 
entitlement to service connection for disabilities of the 
neck and back, and headaches.  See Hearing Transcript dated 
in July 2000.  The veteran has also indicated that he wants 
to pursue a claim of service connection for a stomach 
disorder as secondary to PTSD medication.  It is noted that 
the claims folder contains additional VA outpatient treatment 
reports which were received subsequent to the RO's January 
1999 notification letter.  Because the aforementioned matters 
have not been completely addressed, they are referred to the 
RO for any development deemed necessary.


FINDINGS OF FACT

1.  The medical evidence does not establish that a diagnosis 
of chloracne has been made, and does not tend to create a 
nexus between the veteran's skin diseases of the thigh and 
buttocks and service, to include any claimed Agent Orange 
exposure.

2.  For the increased rating claim, all evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained.  The duty to assist has been fulfilled.

3.  The veteran's PTSD symptoms have resulted in severe 
social and occupational impairment and the demonstrated 
inability to obtain or maintain employment.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
chloracne, claimed as secondary to Agent Orange is not well 
grounded.  

2.  The criteria for an increased rating to 100 percent for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.3, 4.7, Part 4, Code 9411-9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran seeks service connection for chloracne.  A person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  

A well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of section 5107(a)."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  "The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim."  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is generally required.  Id. at 93.  

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

An exception to the general requirements for submitting a 
well-grounded claim applies to certain claims of Vietnam era 
veterans.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 2000).  
When a veteran who had service in Vietnam is diagnosed with 
any of several diseases presumed related to Agent Orange, 
that diagnosis is the only requirement to well ground the 
claim.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Service connection will be awarded automatically on a 
presumptive basis where the veteran had service in Vietnam, 
has one of the diseases specified under 38 C.F.R. § 3.309(e), 
and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); see also 38 U.S.C.A. § 
1116(3).  Chloracne or other acneform disease consistent with 
chloracne, if manifest to a degree of 10 percent within the 
last date on which the veteran was exposed to an herbicide 
agent during service will be presumptively service connected.  
Id.

In this case, the veteran has failed to well ground his claim 
on either a presumptive basis under 38 C.F.R. § 3.309 or a 
direct basis under Caluza.  Although VA outpatient treatment 
reports dated from 1985 to 2000 show that diagnoses of eczema 
and chronic dermatitis have been made and that the veteran 
receives treatment for symptoms associated with those 
diseases, not one of the reports shows a diagnosis of a 
disease included in the specified list for which service 
connection may be granted on a presumptive basis.  Eczema and 
chronic dermatitis are not included within the list of 
specified diseases and the reports do not reflect a diagnosis 
of chloracne or any other acneform disease consistent with 
chloracne.  See Chase v. West, 13 Vet. App. 413 (2000); 
McCartt v. West, 12 Vet. App. 164 (1999). 

The veteran's claim is not well grounded on a direct basis, 
too.  As previously noted a diagnosis of chloracne has not 
been made, and he has failed to submit any medical evidence 
which establishes a link between any of his current skin 
diseases and service.  The available service medical records 
show complaints of a rash of the face in March 1967, but on 
discharge examination findings were normal.  Further, 
although the post-service medical reports, including the 
veteran's 1981 Agent Orange examination report and March 1991 
statement from H.K., M.D., show treatment for a rash of the 
buttocks and thighs, eczema and chronic dermatitis, except 
for the veteran's own recollections, not one of the reports 
reference service, any events of service, or any claimed in-
service herbicide exposure.  In this case, the medical 
evidence merely shows that the veteran receives treatment for 
a skin disease of the thigh and buttocks.  The reports do not 
attribute the diseases to service or any events of service, 
to include any claimed in-service herbicide exposure.  
Additionally, because the record is devoid of any medical 
evidence tending to create a nexus between the veteran's 
service and his current diseases, his assertions presented on 
appeal are insufficient to met the burden imposed by section 
5107(a).  Caluza, supra; Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, the claim must be denied.  

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claim for 
service connection is not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  It is noted 
that VA has fulfilled its duty to inform the veteran of 
evidence needed to substantiate his claim.  See Brewer v. 
West, 11 Vet. App. 228 (1998) (Even if the claimant has not 
submitted a well-grounded claim, VA is obliged to advise the 
claimant to attempt to obtain medical evidence that may 
complete an application for benefits.); Robinette v. Brown, 8 
Vet. App. 69.  Because the record does not identify the 
presence of any outstanding records, which, if obtained, 
would well ground the veteran's claim and evidence does not 
indicate a diagnosis of chloracne or an etiological nexus 
between his service and events of service and his current 
skin diseases, the appeal is denied.


Increased Rating

Review of the record indicates that the veteran has submitted 
a well-grounded claim.  The VA, therefore, has a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the claims 
folder, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal and adequately developed.  Id. 

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.

Prior to November 7, 1996, the Rating Schedule provided that 
when PTSD caused a veteran considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people with reliability, flexibility, and 
efficiency levels so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment, 
a 50 percent evaluation was warranted.  A 70 percent rating 
applied if there was severe social impairment and the 
psychoneurotic symptoms were of such severity and persistence 
that there was a severe inability to obtain or retain 
employment.  A 100 percent evaluation applied if the 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community; totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  

The Rating Schedule also provided that social integration was 
one of the best demonstrations of mental health and reflected 
the ability to establish healthy and effective interpersonal 
relationships.  In evaluating impairment resulting from 
ratable psychiatric disorders, social inadaptability was to 
be evaluated only as it affected industrial adaptability.  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability from mental disorders 
contemplates those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment, i.e., 
which produce impairment of earning capacity.  
38 C.F.R. § 4.129.

The severity of disability was based upon actual 
symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants were 
time lost from gainful work and decrease in work efficiency.  
Great emphasis was placed upon the full report of the 
examiner in describing actual symptomatology.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" was not determinative of the degree of disability, 
but the degree of disability was determined from the report 
and the analysis of the symptomatology and the full 
consideration of the whole history of the disorder.  
38 C.F.R. § 4.130.

Subsequent to the veteran's appeal of the rating assigned for 
PTSD, the regulations pertaining to the evaluation of 
psychiatric disorders were revised effective November 7, 
1996.  Schedule for Rating Disabilities; Mental Disorders, 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. §§ 4.125-
4.130).  Under the new criteria, a 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation applies when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent evaluation is applicable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); and disorientation 
to time or place; memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

When the law controlling an issue changes after a claim has 
been filed but before the appeals process has concluded, the 
Court of Appeals for Veterans Claims (formerly the Court of 
Veterans Appeals) (Court) has determined that a liberalizing 
change in a regulation during the pendency of a claim must be 
applied if it is more favorable to the claimant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If a change in the rating 
schedule has occurred, the revised version of the rating 
schedule cannot be applied prior to the effective date of the 
change, and the Board is required to determine which version 
is more favorable to the veteran.  VAOPGCPREC 3-2000.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 4.3; see Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

By history, review of the claims folder shows that in 
September 1991 the RO granted service connection for PTSD and 
assigned a 30 percent rating, effective January 19, 1991.  
The RO considered the veteran's service administrative and 
medical records, VA examination report and outpatient 
treatment reports dated in 1981 showing complaints of 
nervousness, March 1991 statement from an environmental 
physician reporting a diagnosis of PTSD, and June 1991 VA 
examination report noting a diagnosis of PTSD with a Global 
Assessment Functioning (GAF) score of 70.  VA counseling 
reports dated in 1992 were also reviewed.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

The recent medical evidence shows that the clinical symptoms 
associated with the veteran's PTSD more nearly approximate 
those required for a rating of 100 percent.  As previously 
noted, under the "old" rating criteria a 100 percent rating 
was warranted when the attitudes of all contacts except the 
most intimate were so adversely affected as to result in 
virtual isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, or profound retreat from mature behavior, with the 
demonstrated inability to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411.  Here, when applying 
the old criteria, which is most favorable to the veteran's 
claim, the evidence shows that his PTSD renders him incapable 
of obtaining and maintaining substantially gainful 
employment.

In August 1993 a VA examination was conducted.  On 
examination the veteran was restless, fidgety and tearful, 
and his speech was pressured.  Although no gross abnormal 
thinking was noted and he was intact verbally and coherent 
and relevant with a full range of affect, he was preoccupied, 
could not remain at home alone, and kept a weapon with him.  
He was also anxious, depressed and could not sleep for long 
periods of time.  He had memories of Vietnam experiences, his 
attention span was poor and he was impatient.  The diagnosis 
was Axis I:  PTSD; Axis II:  severe stressors being deep 
feelings when he thinks about being alive, poor working 
conditions, and isolation from any social life; and Axis V:  
very limited as patient cannot work with people, with an 
employer or with people to help him; the veteran liked to be 
alone.  The examiner added that the veteran presented full-
blown PTSD symptoms, had very poor social life, had severe 
marital problems because of his mood swings and his angry 
outburst.  Symptoms of suicidal ideation and depression were 
also present.  This affected his work.

On mental status examination in April 1995 the veteran was 
tense, guarded, overcontrolled, and somber appearing.  He was 
alert, oriented time three, and in good contact.  There was 
no evidence of a formal thought disorder or of any overt 
psychotic trends either.  Speech was logical, coherent and 
relevant, and his affect was labile but appropriate to 
thought content.  Suicidal ruminations were admitted.  
Judgment, insight, and memory were intact.  Nonetheless, the 
diagnosis was Axis I:  PTSD, chronic, severe; Axis IV:  
rating of severity of psychosocial stressors is severe with 
frequent and sustained exposure to life threatening traumatic 
combat events; and Axis V:  very poor with marked impairment 
in social relations and occupational functioning.

VA outpatient treatment reports dated from 1992 to 1998 show 
continued counseling for anger, depression, flashbacks and 
nightmares.  The report shows that he veteran continued to 
work in his own business and lived with his wife and 
daughter.  However, in August 1997 progress notes, the 
veteran's counselor wrote that the veteran was unable to 
maintain employment.  The veteran worked odd jobs such as 
working as a handyman for friends and neighbors but he could 
not work for anyone as he would become anxious and leave the 
job.  

The veteran's spouse in an August 1997 statement also noted 
that he had difficulty sleeping and was easily angered.  They 
had marital difficulties because of the PTSD too.  At his 
personal hearing in January 1998, the veteran testified that 
he continued to receive counseling and medication for PTSD 
symptoms such as anxiety, sleeplessness, nightmares, 
avoidance of crowds, and difficulty with memory.

On VA examination in March 1998 the veteran's mood was of 
depression and anxiety; otherwise, findings were essentially 
normal.  The diagnosis was PTSD with a GAF of 45.  On VA 
examination in August 1998, the veteran stated that he went  
into rages, was irritable, had a poor memory, could not 
concentrate, and forgot the details of his life.  He also 
stated that he felt that he was under constant pressure, and 
had nightmares and negative dreams.  He also had a startled 
response when approached from behind, and avoided people, 
objects, places or stimuli which reminded him of Vietnam.  On 
mental status examination, although irritable, the veteran 
was oriented times three with intact recent and remote 
memory.  No disorders perceptions or suicidal ideas were 
noted.  The diagnosis was PTSD.  The GAF was 50.

At his personal hearing in September 1999 the veteran 
reiterated that he continued to experience PTSD symptoms.  
Then VA outpatient clinical entries dated from 1999 to 2000 
show that the veteran exhibited gross impairment in personal, 
interpersonal and occupational functions, and had depression 
related to PTSD.  The medical entries reflect diagnoses of 
PTSD, major depressive disorder related to PTSD, 
catastrophic, with a GAF of 30.  Specifically, an August 1999 
VA progress note documents continued complaints of symptoms 
associated with PTSD.  The diagnosis was PTSD, catastrophic, 
war trauma, and GAF of 31 (major impairment in work, family 
and social relationship, thinking and mood).  In July 2000 
the GAF was 30.  

The veteran's July 2000 hearing transcript also records that 
he continues to experience severe symptoms associated with 
PTSD.  The veteran testified that he participates in intense 
therapy sessions, but as a result of his symptoms he lives in 
a garage.  He is tired of his wife and daughter, and he likes 
to isolate himself.  The veteran also stated that he has a 
reputation for being "crazy."  During the hearing, he also 
described the type of handyman jobs he performed, and stated 
that he continued to have nightmares. 

Given the foregoing, the Board finds that the veteran's PTSD 
is productive of severe social and occupational impairment 
and the inability to obtain or maintain employment.  Overall, 
by history and currently, the veteran has had severe symptoms 
which prevent him from working with an employer or with 
people in general, and his caused major impairment in his 
work, family and social relationships.  Thus, the criteria 
for an increased rating to 100 percent are met.  38 C.F.R. 
§§ 4.3, 4.7, Part 4, Code 9411.  The appeal is granted.


ORDER

Entitlement to service connection for chloracne is denied.

Entitlement to an increased rating to 100 percent for PTSD is 
granted, subject to the regulations pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

